Citation Nr: 0841524	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction (heart attack), to include as due to service-
connected diabetes mellitus, Type II (DM).

2.  Entitlement to service connection for a left lower 
extremity (LLE) circulatory condition, to include as due to 
service-connected DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in August 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  At the time of the hearing, 
additional medical evidence was submitted.  The veteran 
specifically waived agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304 (2008).

The Board notes that during the veteran's Board hearing, he 
appeared to raise an alternate theory of entitlement to 
service connection for his LLE circulatory condition.  The 
veteran alleges that his condition also includes peripheral 
neuropathy.  As this issue has not yet been adjudicated by 
the AOJ, it must be REFERRED back to the RO for appropriate 
action.  The Board also notes that in reviewing the veteran's 
August 2006 notice of disagreement, it is unclear as to 
whether the veteran wishes to file a claim of entitlement to 
service connection for a cerebrovascular accident (CVA).  
This issue is also REFERRED back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not establish that the veteran has suffered a heart 
attack.

2.  The competent and probative medical evidence of record 
does not establish that the veteran's LLE circulatory 
condition is the result of a disease or injury in service, to 
include as due to a service-connected disability.


CONCLUSIONS OF LAW

1.  A heart attack was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1133, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

2.  A LLE circulatory condition was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310 (2008); see also Allen, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  
Despite this change in the regulation, the April 2006 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A notice letter dated in April 2006 informed the veteran of 
how VA determines the appropriate disability ratings or 
effective dates to be assigned when claims are granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In fact, the veteran stated that he 
had no further evidence to submit in a letter dated in April 
2006 as well as during his Board video conference hearing in 
August 2008.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded a VA medical examination in 
June 2006 to obtain opinions as to whether his alleged 
myocardial infarction and left lower extremity circulatory 
condition could be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service or to a service-connected 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id; see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran has not claimed that his alleged heart attack or 
LLE circulatory disorders are directly related to service.  
The service treatment records do not contain any reference to 
treatment or diagnosis of a heart problem, chest pain, heart 
attack or a LLE circulatory condition.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Thus, service connection on a 
direct basis is denied and the Board will address the 
veteran's claims on a secondary basis.

Heart Attack

Service connection is currently in effect for DM.

The veteran contends that he suffered a heart attack in 1999, 
which was the result of his service-connected DM.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

The medical evidence of record fails to establish that the 
veteran has ever suffered from a heart attack.  October 2005 
and July 2006 VA Medical Center (VAMC) echocardiogram reports 
found normal left ventricular systolic function, with 
ejection fractions of 65 to 75 percent, left ventricular 
hypertrophy with some left atrial enlargement and mild 
tricuspid regurgitation with normal pulmonary artery systolic 
pressure.  See VAMC treatment records, echocardiogram 
reports, October 12, 2005 and July 18, 2006.  The veteran was 
also afforded a VA peripheral nerves examination in June 
2006.  Upon reviewing the veteran's claims file, the examiner 
noted that the veteran received treatment at the VAMC 
Muskogee in 1999 for chest pain, where after he was given 
nitroglycerin tablets to take when needed.  Later he was 
informed that all his tests were negative and to discard the 
nitroglycerin tablets.  The examiner concluded there was no 
evidence of heat attack or myocardial infarction.  See VA 
examination report, June 26, 2006.

In December 2006, a myocardial perfusion imaging study also 
found no evidence of myocardial scar or myocardial ischemia.  
Gated ejection fraction was considered normal.  See private 
treatment record, McAlester Regional Health Center, December 
18, 2006.  Finally, an April 2008 chest x-ray report noted 
that pulmonary parenchyma appeared free of active disease and 
the cardiomediastinal silhouette was within normal limits.  
See VAMC treatment record, April 16, 2008.  

The veteran also submitted a letter from his private 
physician stating that "according to the literature, 
diabetes can cause coronary artery disease (CAD)".  See 
letter from A. Khorasanchian, M.D., September 16, 2008.  
However, the veteran has not submitted a claim of entitlement 
to service connection for CAD, nor did the letter contain any 
information regarding the veteran's alleged heart attack in 
1999.  As such, the Board does not find this information 
probative to the claim.  

Appearing to support the veteran's claim is a notation in the 
VAMC treatment records dated in March 2008, indicating the 
veteran had a history of myocardial infarction.  See VAMC 
administrative note, March 11, 2008.  First, the Board notes 
that this notation was not made by a physician, but rather by 
an administrative assistant.  Second, it is clear from review 
of the record that the administrative note was merely 
repeating information provided by the veteran.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence, as with the 
present statement.

Thus, the Board finds that the evidence of record does not 
support the veteran's claim that he suffered a heart attack 
in 1999.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

Left Lower Extremity Circulatory Condition

The veteran alleges that his LLE circulatory condition is the 
result of his service-connected diabetes.  The Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Nerve conduction studies (NCS) performed in August 2005 noted 
very mild axonal peripheral polyneuropathy of the left lower 
extremity.  There was no evidence of motor neuron disease, 
significant diabetic nerve changes or demyelinating changes.  
It was noted that magnetic resonance imaging of the brain 
showed an area of ischemic infarction in the right parietal 
frontal junction.  The examiner concluded that this was the 
cause of the veteran's left-sided complaints and that he may 
suffer from small vessel disease.  See private treatment 
record, nerve conduction studies, J.K. Johnson, D.O., August 
19, 2005.

During the June 2006 VA examination, physical examination of 
the veteran's left leg revealed it to be slightly edematous.  
The central nervous system examination revealed some left 
facial nerve weakness, but was otherwise normal.  Ankle 
brachial indices studies performed in July 2005 revealed 
normal arterial flow in both legs.  The examiner diagnosed 
with veteran as status post CVA with residual slight weakness 
of the left leg and mild peripheral vascular disease of both 
legs.  The examiner concluded that the veteran's left-sided 
weakness was not likely due to his service-connected DM.  It 
was more likely due to the ischemic CVA, which was also not 
due to DM.  See VA examination report, June 26, 2006.

With respect to the veteran's contentions that he experienced 
a heart attack and currently suffers from a LLE circulatory 
condition that is the result of his service-connected DM, the 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the veteran's lay statements in the present case are 
outweighed by the negative service, post-service treatment 
records, and the negative VA medical opinion cited above.  

The only evidence in support of the veteran's claims is the 
veteran's lay statements.  The Board acknowledges that the 
veteran is competent to give evidence about what he has 
experienced; for example, he is competent to discuss his LLE 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Although the veteran has established that he currently 
suffers from LLE disabilities, the evidence of record does 
not support a finding that a LLE circulatory condition is the 
result of his service-connected DM.  The veteran's claim 
fails on this basis.  See Allen, supra.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for myocardial infarction, 
to include as due to service-connected DM, is denied.

Entitlement to service connection for a left lower extremity 
circulatory condition, to include as due to service-connected 
DM, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


